Title: To Benjamin Franklin from William Clarke, 3 February 1755
From: Clarke, William
To: Franklin, Benjamin


Dear Sir,
Boston, February 3d: 1755
When you was in Boston I thought you a wise man; that you had some knowledge of humane Nature and Politicks, as well as of natural Philosophy; but if you have no greater pretensions to the latter, than you have to the former, I am afraid lest you be obliged to give up all claim to either; for it has been proved by some of our own wise men and Boys, (for they are sufficient for that) even to a demonstration, before a large body of people assembled in Town-Meeting, that you and the rest of the Commissioners at Albany have shown your selves by the projected plan for an Union, to be arrant Blockheads; and, at the same time, to have set up a Scheme for the destroying the liberties and privileges of every British Subject upon the Continent; but this, so thinly disguised and covered, that the meanest creature in the world could see through it in an instant. For my part, I was so confounded that I had entertained so good an opinion of you and some other Gentlemen, and that it was generally known, that I would fain have got out of the Assembly, for fear I should be pointed at, but the throng was so great that I could not break through.

But, all joking apart, I was much surprized at the management; as for the talk of the generality that spoke upon the subject, it was no other than what was to be expected from the men; but one Gentleman, upon whom there was great dependance, when he stood up, spoke so little to the purpose, that I was almost provoked to break through the resolution that I had maintained, through the whole, of not entering into any Argument upon such a subject, before such an Auditory: However, after much debate, being willing to prevent, if possible, the Town’s taking so ridiculous a Step as I find they were like to, I endeavoured to persuade them that it was highly improper that a thing of this nature should be brought before a Town-meeting. If these things were to come there, there was no occasion for any General Court, and that in fact it was dissolving all Government; and reducing every thing to a State of Nature. That that Assembly were not, nor could not be, proper judges of the propriety or impropriety of what was then laid before them; but supposing they could get over this, that at least it was a matter of such great importance, complex nature, and vast extent, that at least it required some time, for persons that were judges, to weigh every part in their own mind, before they came to any judgment about it; and that they ought not to come to a hasty Determination, within a few hours after first hearing it read; and therefore moved That nothing might be determined by the Town, but that it might be left to the judgment and direction of their Representatives; or at least, that it might be put off for some longer time; but it was so very plain a case that a Vote was carried, by a very great Majority, as you have heard.
As to the Pamphlet, it is pretty much in the same situation yet, as it was when you left us. But I hope by the next Post to be able to send you one.
Mr. Hunter has had a sad time of it, but has borne it with great patience, and when beginning to get better, with great chearfulness. He is now sitting up, reading Lord Bacon, but is plaguy uneasy, he cannot come at Lord Bolingbroke’s posthumous peices. You will hear from him undoubtedly this post.
I hope I may, when this comes to your hands, congratulate you upon your safe Arrival to your Family, and finding all well there. The Governor does not know of my writing, or I am sure he would lay his commands upon me to send you his compliments. He is just as he was when you was here, unless, if possible, fuller of business. May we meet together in less than fifty Years. I am, Dear Sir, with the greatest Esteem, Your most Affectionate, humble Servant,
Wm. Clarke
